DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
In light of the interview of 7/21/2022 and further search and consideration, Examiner agrees with Applicant that the inventive concept is novel. However, the currently amended claims do not capture the inventive concept, as discussed below. 
Applicant is strongly encouraged to contact Examiner for After-Final communication, in the interest of advancing prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 18 have been amended to include a description of the intermediate layer reading “so as to couple a portion of light propagating in the first substrate by internal reflections into the second substrate to propagate therein by internal reflections”. This additional claim language is not understood. As shown in fig 9A (replicated below with annotation), without the presence of the intermediate layer, some portion of the light propagating in the first substrate (specifically beams 111, 112, 113, 114) is coupled into the second substrate. When the intermediate layer is introduced, as shown in fig. 9B (replicated below with annotation), additional light is not coupled into the second substrate. In fact the intermediate layer prevents highly oblique light rays (such as ray 114) from entering the second substrate. Because the disclosed intermediate layer prevents light rays from entering the second substrate, rather than coupling them into the second substrate, the added claim language explaining the function of the intermediate layer is not understood. As discussed in the Interview of 7/21/2022, and as shown in the annotated Figs. 9A and 9B, the amendments contradict the disclosed inventive concept and what is shown in the figures. The intermediate layer provides the function of propagating more light into the first layer rather than the second layer, thus resulting in a more uniform pupil replication density.
 

    PNG
    media_image1.png
    646
    619
    media_image1.png
    Greyscale

The intermediate layer allows beam 114, which would otherwise be propagated in the second substrate, to remain in the first substrate, thus increasing the uniformity of the pupil replication density.
Applicant explicitly discloses this concept in, for example, Abstract, as well as para [0048] of the Specification, both duplicated below (emphasis added).
[Abstract]: A pupil-replicating waveguide includes a high-index substrate and a low-index substrate coupled by an intermediate layer between the substrates. The refractive index of the intermediate layer is lower than the refractive index of the low-index substrate. The intermediate layer prevents highly oblique rays of image light from entering the low-index substrate, thereby reducing intensity drops in the field of view conveyed by the pupil-replicating waveguide, the intensity drops caused by insufficient replication of the highly oblique rays in the low-index substrate.
[0048] Referring now to FIG. 9B, the dual-substrate waveguide 900B is essentially the same waveguide as the dual-substrate waveguide 800 of FIG. 8, i.e. it does include the intermediate layer 803 between the first 801 and second 802 substrates. The refractive index of the intermediate layer 803 is lower than the refractive index of both substrates 801 and 802. In this example, the refractive index of the intermediate layer 903 is 1.65. The presence of the intermediate layer 803 causes the fourth ray 114 to be totally internally reflected back into the first substrate 801 where the angle of this ray w.r.t. a normal to the interfaces between the layers 801, 803, and 802 (that is, w.r.t. Z-axis) is less oblique, so that the drop of brightness observed in the dual-substrate waveguide 900A of FIG. 9A does not occur in the dual-substrate waveguide 900B of FIG. 9B, or at least the drop is greatly lessened. Thus, the function of the intermediate layer 803 is to suppress highly oblique rays in the second substrate 802. The suppression of highly oblique rays13 Doc No: 326-86 US Patentreduces brightness drops in FOV portions carried by the highly oblique rays and thus improves brightness uniformity. In some embodiments, the refractive index of the intermediate layer 803 is no greater than the second refractive index multiplied by sin(75°), ensuring that the first 111, second 112, and third 113 rays propagated into the second substrate 802 have an angle not exceeding 75 degrees, that is, are not highly oblique rays. 
This language, which is shown in Fig. 9B, is missing from the claim language.

Prior Art
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A pupil-replicating waveguide comprising: 
a first substrate having a first thickness and a first refractive index; 
a second substrate having a second thickness and a second refractive index lower than the first refractive index; and 
a first intermediate layer between the first and second substrates, wherein: 
the first intermediate layer optically couples the first and second substrates along length and width dimensions of the first and second substrates, so as to couple a portion of light propagating in the first substrate by internal reflections into the second substrate to propagate therein by internal reflections; 
a thickness of the first intermediate layer is smaller than the first and second thickness; and 
a refractive index of the first intermediate layer is lower than the second refractive index.
Regarding independent claim 18, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A near-eye display comprising: 
a projector comprising an output pupil for providing image light carrying an image in angular domain; and 
a pupil-replicating waveguide optically coupled to the projector for replicating the output pupil by providing multiple portions of the image light offset relative to one another in at least one of length or width dimensions of the pupil-replicating waveguide, wherein the pupil-replicating waveguide comprises: 
a first substrate having a first thickness and a first refractive index; 
a second substrate having a second thickness and a second refractive index lower than the first refractive index; and 
an intermediate layer between the first and second substrates, wherein: the intermediate layer optically couples the first and second substrates along length and width dimensions of the first and second substrates, so as to couple a portion of the image light propagating in the first substrate by internal reflections into the second substrate to propagate therein by internal reflections; 
a thickness of the intermediate layer is smaller than the first and second thickness; and 
a refractive index of the intermediate layer is lower than the second refractive index.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2874